Citation Nr: 0941899	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-16 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Coast 
Guard from February 1981 to May 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana (RO).  In that rating decision, the RO 
declined to reopen the claim because no new and material 
evidence had been received. 

As a matter of history, it is noted that in a November 2002 
rating decision, the RO denied the claim for service 
connection for hepatitis C, because the evidence did not show 
the disease was incurred in service, or that the disease was 
otherwise related to service.  The Veteran did not appeal, 
and for this reason, November 2002 rating decision became 
final.  In September 2003, the Veteran sought to reopen the 
claim.  

While the May 2004 RO decision addressed the matter on a de 
novo basis, for purposes of establishing jurisdiction, the 
Board is required to make a decision in the first instance as 
to whether new and material evidence was received warranting 
the reopening of this matter.  See Barnett v.  Brown, 83 F.3d 
1380 (Fed. Cir 1996).   The Board has re-characterized the 
issue accordingly to reflect the procedural status of the 
previously denied claim.

In May 2006, the Veteran was scheduled for a Travel Board 
hearing at the RO.  The Veteran failed to appear for the 
hearing.  Under the applicable regulation, if an appellant 
fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702 (d) (2009).  Accordingly, this 
Veteran's request for a hearing is considered withdrawn.





FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO denied the 
claim of service connection for hepatitis C, because the 
evidence did not show that the disease was incurred in 
service, or that it was otherwise related to service.  The 
Veteran did not appeal that decision, and it became final. 

2.  None of the additional pertinent evidence received since 
the November 2002 rating decision relates to an unestablished 
fact (shows that the hepatitis C was incurred during service 
or that it is otherwise related to service) necessary to 
substantiate the claim, or raises a reasonable possibility of 
substantiating that claim.  


CONCLUSIONS OF LAW

1.  The RO's November 2002 decision that denied the claim of 
service connection for hepatitis C became final.  38 U.S.C.A. 
§§ 5107, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 
(2009).

2.  Since the RO's November 2002 decision, VA has not 
received new and material evidence to reopen the claim for 
service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the Veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the Veteran is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
Veteran prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In the context of a claim to reopen, in addition to the 
general notice for the underlying service connection claim, 
the VCAA requires that the Secretary look at the bases for 
the denial in the prior decision and to provide the Veteran 
with a notice letter that describes what evidence would be 
necessary to substantiate the unestablished element(s) 
required to award service connection.  Kent v. Nicholson, 20 
Vet. App. 1, 9 (2006).  The Veteran must also be notified of 
what constitutes both "new" and "material" evidence 
pertaining to the unestablished element(s) in order to reopen 
the previously denied claim.  Id. 

In this case, by the way of an October 2004 letter to the 
Veteran, the RO advised the Veteran of the basis for the 
previous denial of the claim, and of what types of evidence 
constituted both "new" and "material" evidence that was 
necessary to reopen the denied claim.   In addition, the RO 
identified for the Veteran the types of evidence needed in 
order to substantiate his claim of service connection for 
hepatitis.  The RO noted what evidence and information the 
Veteran was required to provide, and what evidence and 
information that VA was required to provide.  In an April 
2006 letter, the RO informed the Veteran how a disability 
rating and an effective date will be assigned if service 
connection is awarded.

Although the October 2004 notice was sent after the initial 
adjudication, the Board finds this error non-prejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the letter 
fully complied with the requirements of 38 U.S.C. § 5103(a), 
38 C.F.R. § 3.159(b), and Kent, supra, and after the notice 
was provided the case was readjudicated and a February 2006 
supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board notes that the RO did not readjudicate the claim 
after the April 2006 notice letter was provided.  In this 
regard, although the RO did not readjudicate the claim in a 
supplemental statement of the case, this decision confirms 
the RO's denial of benefits and the appellant is therefore 
not prejudiced in regards to lack of Dingess notice.  
Proceeding with this matter in its procedural posture would 
not therefore prejudice the appellant.

Based on the evidence received, the RO re-adjudicated the 
Veteran's claim in May 2004.  As noted above, the RO declined 
to reopen it.  The Veteran was notified of the decision, and 
he submitted a notice of disagreement in September 2004.  The 
Veteran was provided with a statement of case in May 2005 and 
a supplemental statement of the case in February 2006.

On review of the claims file, it appears that the Veteran has 
been provided with sufficient notification, and he has been 
given every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  Under 
these circumstances, the Board has determined that the 
notification requirements of the VCAA have been satisfied.  

Regarding VA's duty to assist claims to reopen received VA 
has the duty to request records from Federal and non-federal 
agency sources if identified by the claimant.  38 C.F.R. 
§ 3.159(c)(1)-(3).  The Board finds that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claim file 
consist of the Veteran's service medical records, post-
service VA and private medical records, and other pertinent 
documents discussed below.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Application to Reopen the Claim Based on New and Material 
Evidence

The Veteran seeks to reopen a claim of service connection for 
hepatitis C.  In September 2003, the Veteran initiated the 
current claim on appeal.  In a May 2004 rating decision, the 
RO declined to reopen the claim because new and material 
evidence had not been received.

The Veteran's claim for service connection was previously 
denied by the RO.  In a November 2002 rating decision, the RO 
denied service connection.  The Veteran did not appeal, and 
the RO's November 2002 decision became final.  38 C.F.R.           
§§ 20.1100, 20.1103 (2009).

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Appellant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Before reaching the underlying claim of entitlement 
to service connection, the Board must first determine whether 
new and material evidence has been presented to establish its 
jurisdiction to review the merits of the previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996). 

Under current VA law, "new" evidence is defined as evidence 
that has not been previously submitted to the agency decision 
makers; and "material" evidence is defined as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

VA is required to first review the evidence submitted since 
the last final disallowance of a claim on any basis for its 
newness and materiality.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  The evidence received subsequent to the last final 
decision in this case is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).   

A review of the applicable law pertaining to service 
connection is helpful in determining whether the Veteran has 
submitted any new and material evidence.  In general, service 
connection will be granted for a disability resulting from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Evidence of record at the time of the last final decision, 
the November 2002 rating decision, consisted of the 
following:  the Veteran's service personnel records that 
showed his military occupational specialty as a health 
service technician; his service treatment records that did 
not reflect a complaints, treatment or diagnosis of hepatitis 
C; private treatment records from Community Health Care 
Center dated February 1998 to March 2000 that show reports of 
a  history of hepatitis C beginning in August 1998; mental 
health treatment records from Montana State Prison dated 
November 1999 to April 2001 that indicate a diagnosis of 
hepatitis C; VA treatment records dated May 2002 to October 
2002 that showed the Veteran reported being diagnosed with 
hepatitis C approximately seven years ago (1995), a history 
of polysubstance abuse that included intravenous drug use (IV 
drug use), and a suicide attempt with a needle injection; and 
the Veteran's contention that he acquired hepatitis C while 
serving as a health service technician which exposed him to 
needle sticks.   

The RO denied the claim for service connection for hepatitis 
C because the record did not indicate the onset of hepatitis 
during service, and it did not show a diagnosis of hepatitis 
C until 10 years after his discharge.   Additionally, the RO 
noted that the post-service treatment records indicated 
several risk factors for the disease that were not related to 
service.

In order for the Board, in the current appeal, to reopen the 
Veteran's claim for service connection for hepatitis, the 
Board must find that there is some new and material evidence 
submitted since the last final decision in November 2002.  To 
be "new", this evidence must not be redundant of that which 
was already on file in 2002.  To be "material", this new 
evidence must relate to an unestablished fact necessary to 
substantiate the claim.  Here, evidence related to that 
unestablished fact would be evidence, which shows the onset 
of the Veteran's disability in service or shows that his 
disability is otherwise related to service.  Finally, this 
new and material evidence must raise a reasonable possibility 
of substantiating the claim. 

The evidence added to the claims file since the November 2002 
rating decision, consists of the following: VA treatment 
records dated April 2003 to February 2006; a document that 
contains a description of a duties for a USCG health service 
technician; and a February 2006 VA medical opinion.  

The additional VA treatment records do not constitute 
material evidence that is sufficient to reopen the claim.  
These records only continued to show the Veteran has a 
diagnosis of hepatitis C and a history of polysubstance 
abuse, including IV drug use.  The additional treatment 
records provide no new evidence whatsoever that would go to 
support a finding that the Veteran's hepatitis C was incurred 
during service or shortly thereafter.   

The printout containing the description of health service 
technician's duties also does not constitute material 
evidence to reopen the Veteran's claim.  It only provides a 
general description of the tasks that health service 
technicians perform, which includes administering 
immunization shoots.  The record already verified that the 
Veteran was a health service technician, whose duties 
presumably exposed him to the risk of needle stick.  The 
additional evidence, however, does not show reports of any 
needle stick incident involving the Veteran while he was in 
service.  The description only confirms the Veteran's 
previous contention that he was exposed to the risk needle 
sticks, and it does not provide insight on whether the 
Veteran was actually involved in a needle stick incident in 
service.  Therefore, it contains only cumulative evidence and 
it cannot be used to reopen the claim.

In February 2006, the Veteran was scheduled for a VA 
examination in conjunction with his claim, but the Veteran 
failed to show and the RO did not receive a request to 
reschedule the examination.  The examiner, however, continued 
to conduct a review the Veteran's claim folder, and she 
provided the following findings.  The examiner noted that an 
August 2002 blood test confirmed the diagnosis of hepatitis 
C.  Based on a review of the claim folder, the examiner found 
that the Veteran had multiple risk factors for hepatitis C, 
and the most significant and likely etiology of the Veteran's 
disability was IV drug use.  In support of her conclusion, 
the examiner stated that a literature review showed that the 
majority of patients infected with hepatitis C acquired the 
disease through intravenous drug use or blood transfusion.  
She reported the known risk factors of hepatitis C included 
intravenous drug use, blood transfusion, sexual intercourse 
with an intravenous drug use, jail sentence longer than three 
days, religious sacrifices, incidents of being stuck or cut 
with bloody object, body piercings, and immunoglobin 
injections.  The examiner noted that the record did not 
reflect evidence of a blood transfusion, but it did show a 
history of IV drug use and time spent in prison.  

The Board notes that the February 2006 VA medical opinion is 
new evidence in the sense that it was not of record before 
the last final decision and it pertains to the unestablished 
fact on whether the Veteran's hepatitis C is related to his 
service.  The VA medical opinion, however, is not material 
because that it does not raise a reasonable possibility of 
substantiating the Veteran's claim.  The additional evidence 
does not create the possibility of a link between the 
Veteran's disability and his service; rather, the evidence 
strongly supports a finding against the Veteran's claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (a physician's 
general medical statement did not constitute material 
evidence because it did not create the possibility of a 
nexus).  The February 2006 VA medical opinion does not 
constitute new and material evidence, and it cannot be used 
to reopen the claim.  See 38 C.F.R. § 3.156(a). 

After a careful review of the claims file, the Board finds 
that since the last final decision in November 2002, no new 
and material evidence has been received to reopen the 
Veteran's claim.  The newly received evidence in this case 
does not pertain to the unestablished fact (evidence 
indicating the incurrence of hepatitis C during service or 
evidence showing that it was otherwise related to service) 
necessary to establish this claim.  The new medical evidence 
only confirms a diagnosis of hepatitis C, and bolsters a 
finding against the claim.  It does not provide evidence that 
indicates the onset of his disability during service.  None 
of additional medical evidence contained in the February 2006 
VA medical report raises a reasonable possibility of 
substantiating the Veteran's claim.  Rather, the February 
2006 VA medical report strongly supports a finding against 
the Veteran's claim that his disability is related to 
service. 

Based on the foregoing, the Board finds that new and material 
evidence has not been received and the matter may not be 
reopened.  See 38 C.F.R. § 3.156. 

ORDER

New and material evidence not having been received, the claim 
of service connection for hepatitis C is not reopened, and 
service connection remains denied.



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


